SHIVERS, Judge.
Appellant, Alfred Tyson, appeals the trial court’s summary denial of his Rule 3.850 motion for post-conviction relief. The record indicates that Tyson was convicted of one count of battery on a law enforcement officer and one count of resisting arrest without violence, after pleading guilty, and was sentenced to five years imprisonment as a habitual offender, followed by one year of probation. He then filed a timely motion for post-conviction relief, arguing that the trial court had erred in finding him to be a habitual offender without providing the required written notice. The trial court summarily denied the motion, finding that the defendant’s written plea agreement, signed on May 22,1990, constituted notice. Although the trial court’s order states that the plea agreement, the order determining habitual offender status, and the judgment and sentence are attached, none of those documents appear in the record on appeal. We therefore reverse the trial court’s order denying appellant’s motion, and remand for the court to attach portions of the record or files conclusively showing that the defendant is entitled to no relief, or to take such further action as is required by Rule 3.850.
REVERSED and REMANDED.
BOOTH and ALLEN, JJ., concur.